SALCINES, Judge.
Johnnie Lee Rader appeals from the orders denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. He also directly appeals from a restitution order. We affirm the orders denying Rader’s motion for postconviction relief without further discussion. We reverse the restitution order.
The restitution order which is the subject of this appeal was entered in October 1999. It ordered restitution in the amount of $23,572.04. The State correctly concedes that the order must be reversed and remanded for a new hearing because insufficient evidence was presented to support the amount of restitution ordered. See Crowley v. State, 710 So.2d 750 (Fla. 4th DCA 1998); see also Smith v. State, 651 So.2d 1218 (Fla. 2d DCA 1995); Williams v. State, 645 So.2d 594 (Fla. 2d DCA 1994); T.W. v. State, 576 So.2d 936 (Fla. 5th DCA 1991).
Additionally, the restitution order was entered as a condition of probation, although probation was not imposed as any part of Rader’s sentence. Thus, on remand, the time and manner of payment of the restitution should be clarified. See § 775.089(3), Fla. Stat. (1989).
Affirmed in part, reversed in part, and remanded for further proceedings.
STRINGER and VILLANTI, JJ., Concur.